Defendant has petitioned for a rehearing. The petition is in reality a re-argument. It is said that appellant feels that certain important facts have been overlooked or have not been given due effect. Specific attention is called to this statement in the opinion: "There were eighteen cloudy days during the month of May — eleven days partly cloudy and only two clear days." It is said that in making this statement the court must have overlooked the records of the Weather Bureau which were introduced in evidence. These records were not overlooked. The statement quoted above was based upon these records. We have again examined the records of the Weather Bureau as introduced in evidence and set out on page 153 of the transcript of the proceedings had in the district court, and that is precisely what these records show. The records further show that there was some precipitation on nine of the first seventeen days in May, namely, on May 1st, 2d 3rd, 6th, 8th, 9th, 11th, 12th, and the 13th.
It is next contended that the testimony of Dr. McKeague to the effect that the pneumonia which caused Tweten's death was caused by exposure in the course of his employment was predicated upon the theory that Tweten, on May 17th, lay on the wet ground from 10 or 11 o'clock in the morning until about 5 o'clock in the afternoon, and that *Page 376 
the decision of the trial court was predicated upon the same theory; and it is contended that the evidence shows that Tweten lay upon the ground only a relatively short time, namely, about twenty or thirty minutes.
The contention of the defendant that Tweten lay on the ground only some twenty or thirty minutes is predicated upon the testimony of one Kramer who worked with Tweten on the project on May 17th. He testified:
"A. That morning he complained he was not feeling well, and I told him that morning to stay home, but he went along and we were going to fix up this fence, him and me, where the pig pen used to be. It was kind of a raw day. He complained a couple times during the morning that he was not feeling well, and I told him, why don't you quit and go up to the office building, they have a stove and fire in there, and keep warm until we go home tonight. He said it is 10 o'clock and I am going to stick it out to noon. We were just about through at this particular place, and he sat down on a rock and started to roll a cigarette, and I walked up about twenty rods the fence and started working there, and finally his wife and brother-in-law came along, and they asked me where Melvin was, and I said, he is down in the field down there, and in the meantime I turned around and looked and he was laying on the ground, and they went down and picked him up.
"Q. How long had he been laying on the ground, if you know?
"A. I judge around twenty or thirty minutes.
"Q. What can you say as to the ground being wet or dry?
"A. It was wet.
"Q. Had it rained that day?
"A. Not that day but the ground was soaked from before.
"Q. What can you say as to the weather being cold?
"A. It was a raw day.
"Q. And they picked him up?
"A. Yes."
Later, on cross-examination, Kramer testified that it must have been past 10 o'clock when he had the talk with Tweten; that he did not have a watch but that he believed it was closer to 11 o'clock.
There was introduced in evidence upon the trial a transcript of certain testimony taken on the hearing before the Workmen's *Page 377 
Compensation Bureau. Such transcript contains testimony given by the plaintiff, Sarah Tweten. She testified, in part, as follows:
"Q. What did he (Melvin Tweten) tell you when he came home that evening on the 17th?
"A. He didn't come home. I had to go and pick him up right there, laying right on the Fair Ground, and there were lots of men there.
"Q. What time of day was this?
"A. I went and got him?
"Q. Yes.
"A. Right before dinner. And he was so weak and sick. I took his fever when we got home, and he had 104 fever.
.     .     .     .     .     .     .     .     .     .     .
"Q. Where did you find him when you got there?
"A. They were fixing a fence for a farmer close to the Fair Ground — I don't know the name of the place, but I could show it to you if I could get there.
"Q. Was he lying on the ground?
"A. Yes, he was, and it was damp and rainy, too, that day, and he was so cold."
It is apparent that the length of time Tweten lay upon the ground on May 17th before his wife came and found him cannot be fixed definitely. The trial court in a memorandum decision stated that Tweten lay on the ground from about 10 o'clock in the forenoon for about two hours, until Mrs. Tweten came and took him home.
Dr. McKeague and the trial court were fully aware of defendant's contention. They could not possibly have overlooked it. On the trial of the action, during cross-examination of Dr. McKeague, defendant's counsel specifically, and with considerable elaboration, called the attention of the doctor to the testimony that had been given by Kramer. The record further discloses that Dr. McKeague was present and heard the testimony of the several witnesses who testified upon the trial. The record on this appeal contains the briefs that were submitted to the trial court, and it appears that defendant's counsel, in his brief in the trial court, laid great stress upon the testimony tending to show that Tweten lay upon the ground only some twenty or thirty minutes. In our view, it is not of controlling importance how long the deceased lay upon the ground at that time. The evidence shows that the character *Page 378 
of Tweten's employment and much of the work assigned to him, were such as to expose him to a greater danger of contracting pneumonia than people generally in the community were subjected to. In performing his work he was subjected to a great deal of exposure to cold and wet weather; on May 11th he was thoroughly "soaked" by rain which fell while he was working. The records of the Weather Bureau show that on that day the direction of the wind was from the northeast, and that the minimum temperature was 37° and the maximum temperature was 56°. The evidence further shows that some time prior to May 17th, about May 15th, Tweten had contracted a cold for which he received medical treatment and that this condition continued to exist on May 17th, and that on that day he lay upon the cold and damp ground for some time. According to Dr. McKeague's testimony, pneumonia did not develop until the day following, and it is clear to us that it was his opinion, based not only upon the testimony which he heard, but upon his diagnosis of Tweten's ailment and his treatment of him, that the disease from which Tweten died was contracted during the course of his employment and was proximately caused by his employment. This was also the view of the trial court, and the reading of the record in the case leads us to the same conclusion. In our opinion, the conclusion reasonably to be drawn from the evidence in this case is that Tweten contracted the disease from which he died during the course of his employment, and that the exposure to which he was subjected in the course of such employment resulted in the disease from which he died. In other words, the evidence, as we view it, shows that the disease from which Tweten died was proximately caused by his employment.
It is next contended that the disease from which Tweten died is not a compensable "injury" within the meaning of the Compensation Act. It is asserted that in order to constitute a compensable injury pneumonia must arise from, and be proximately caused by, some wound or injury sustained in the course of the employment. In support of this contention defendant calls attention to the decision of the Court of Civil Appeals of Texas in Amann v. Republic Underwriters, 100 S.W.2d 778, and it is said that "the construction placed on the Texas statute is identical with the construction which should be placed on the North Dakota statute." *Page 379 
In the Texas case, the claimant, Amann, in the course of his employment as a truck driver for a transportation company was exposed to rain and chilling winds because of the lack of glass in the windows of the cab. He contracted a severe cold. Congestion of his throat, chest, and lungs developed, associated with an elevated temperature and the coughing up of blood. He claimed that as a result of his illness he tired easily and that he was unable to work more than a few minutes at a time; that his heart had been affected, causing him pain and suffering at intervals; that his lungs had been affected, and that he had lost weight and was debilitated. The Industrial Accident Board denied him compensation under the Workmen's Compensation Act of Texas, and he brought suit to set aside the Board's decision. The trial court denied relief, and the applicant appealed to the court of civil appeals. That court sustained the decision of the lower court. It is that decision which is invoked by defendant's counsel in this case.
The differences between the statute construed by the court of civil appeals of Texas and the statute involved here are such as to render the decision of the Texas court of little or no aid in this case. The statute involved in Amann v. Republic Underwriters, supra, defines an injury as "damage or harm to the physical structure of the body and such diseases or infection as naturally result therefrom." 100 S.W.2d  p. 780. The Workmen's Compensation Act of this state originally defined injury thus: "`Injury' means only an injury arising in the course of employment, including an injury caused by the wilful act of a third person directed against an employee because of his employment, but shall not include injuries caused by the employee's wilful intention to injure himself or to injure another." Laws 1919, chap. 162, § 2. In 1925, the legislature amended the Act and extended the meaning of the word "injury" by providing: "The term `injury' includes in addition to an injury by accident, any disease proximately caused by the employment." Laws 1925, chap. 222, § 2.
Prior to the enactment of chapter 222, Laws 1925, this court had ruled that a physical impact was not a necessary prerequisite to an "injury" within the North Dakota Workmen's Compensation Act, and that prostration from artificial heat, in the course of employment, resulting in illness and subsequent death constituted a compensable injury within the meaning of the statute. Pace v. North Dakota Workmen's *Page 380 
Compensation Bureau, 51 N.D. 815, 201 N.W. 348. The obvious purpose of chapter 222, Laws 1925, was to enlarge the meaning of the term "injury" and include within the meaning of that term "any disease proximately caused by the employment;" for the Amendment was adopted in light of the decision of this court in Pace v. North Dakota Workmen's Compensation Bureau, which was rendered in November, 1924. To give to the statute the construction contended for by the defendant, and to hold that in order to be compensable a disease must arise from, and be directly traceable to, some physical impact and hurt, would nullify the Amendment of 1925. The language employed by the legislature in the Amendment of 1925 is clear and specific. It says: "The term `injury' includes . . . any disease proximately caused by the employment."
The Workmen's Compensation Act does not provide for general health insurance or for general accident insurance. It covers neither accidents sustained nor diseases contracted by an employee outside of his employment. But, it does provide that an injury arising in the course of employment and resulting in disability shall be compensable, and that "any disease proximately caused by the employment" shall constitute a compensable injury.
Different rules prevail in different states as regards whether and when a disease is a compensable injury. The apparent conflict in the authorities is generally found to stem from differences in the statutes. The North Dakota Workmen's Compensation Act is broader in its coverage than the laws of many states. The term "injury" within the purview of that Act is quite comprehensive. Even under statutes where the term "injury" has a more restricted meaning, a disease of the character of the one involved here has been held to be a compensable injury. In McPhee's Case,222 Mass. 1, 109 N.E. 633, 10 N.C.C.A. 257, the Supreme Judicial Court of Massachusetts held that an employee who became drenched with water and inhaled damp smoke when assisting in extinguishing a fire which endangered property in his care, and as a result contracted lobar pneumonia, had sustained "a personal injury" within the meaning of the Workmen's Compensation Act of Massachusetts. See also Hurle's Case, 217 Mass. 223, 104 N.E. 336, L.R.A. 1916A, 279, Ann. Cas. 1915C, 919, 4 N.C.C.A. 527; Johnson's Case, 217 Mass. 388, 104 N.E. 735, 4 N.C.C.A. 843. *Page 381 
The supreme court of California has held that influenza contracted, in the course of employment, because of exceptional exposure due to close contact with other employees who were afflicted with the disease, is a compensable injury under a statute which provides that: "The term `injury,' as used in this act, shall include any injury or disease arising out of the employment." San Francisco v. Industrial Acci. Commission,183 Cal. 273, 191 P. 26; Engels Copper Min. Co. v. Industrial Acci. Commission, 183 Cal. 714, 192 P. 845, 11 A.L.R. 785.
Defendant calls attention to the following provision in chapter 312, Laws 1931: "In case of aggravation of any disease existing prior to a compensable injury, compensation shall be allowed only for such proportion of the disability due to the aggravation of such prior disease as may reasonably be attributable to the injury." And, it is contended that inasmuch as the evidence discloses that the deceased, Tweten, had received injuries from gas during his service in the World War that the court must determine what proportion of the compensable injury was due to the prior condition and what proportion was due to the aggravation attributable to the injury Tweten sustained in the course of his employment. In our opinion, this contention is not well founded. The above quoted statutory provision applies only to the aggravation of an existing disease; it does not require or permit a structural weakness to be considered in the allowance of compensation. Where an employee is afflicted with a disease, and in the course of his employment becomes disabled due to an aggravation of such prior disease, compensation is allowable only for the "proportion of the disability due to the aggravation of such prior disease as may be reasonably attributable to the injury" that has been sustained during the course of the employment. The North Dakota Workmen's Compensation Act does not proceed upon the theory that every employee, on entering into an employment, is in perfect health and free from structural weakness. Compensation is not made to depend upon the condition of health of the employee or upon his freedom from liability, to injury through a constitutional weakness or latent tendency; compensation is awarded for an injury which is a hazard of the employment. If the injury is the proximate cause of the death or disability for which compensation is sought, the physical condition of the employee at and prior to the time of the injury is important only if the injury for which compensation *Page 382 
is sought was occasioned by a disease that existed prior to the injury for which compensation is sought. In such case compensation is allowable only "for such proportion of the disability due to the aggravation of such prior disease as may reasonably be attributable to the injury." In this case, the disease which caused Tweten's death did not exist prior to the compensable injury. The "injury" which produced Tweten's death was lobar pneumonia, which arose in the course of, and was "proximately caused by, the employment."
Rehearing denied.
NUESSLE, Ch. J., and CHRISTIANSON, BURR, and MORRIS, JJ., concur.